Title: To George Washington from Charles Cotesworth Pinckney, 19 June 1790
From: Pinckney, Charles Cotesworth
To: Washington, George



Dear Sr:
Charleston June 19. 1790

I am infinitely obliged to you for having favoured me with introductory Letters for my nephew Mr Horry. It will give him an opportunity of travelling with such great advantage that every improvement he may thereby acquire, I shall always with gratitude attribute to your benevolent patronage.
We have lately ratified a new Constitution for this State; you will at once see that it is by no means perfect, but considering the different interests in this State, it is the best we could make, & the representation is calculated to give numbers & wealth their proper influence: By it the poor will be protected in their freedom, & the rich in their property, and it is attended with one great advantage that might not perhaps attend a Constitution theoretically perfect, it gives general satisfaction both to the upper & lower parts of the Country, & was ratified unanimously.

The Convention before they dissolved themselves prepared & directed an address to you⟨;⟩ The Legislature which met last January did not present an address; because as the Convention was to meet in May, it was thought that an address from the Legislature could not so properly or forcibly express the Sentiments & gratitude of South Carolina as the Convention of the People.
Mr Henry Middleton (the Grandson of the deceased Mr Henry Middleton who served with you in the first Congress, and the Son of the deceased Mr Arthur Middleton who you may remember in some subsequent Congresses) will have the honour of delivering you this; he is travelling through the Middle & Northern States for his improvement, and I have desired him to take charge of this letter, that he may have an opportunity of paying his respects to you as he passes through New York. I have the honour to be with great gratitude & respect your much obliged & most obedt hble Sert

Charles Cotesworth Pinckney

